Serial: 229695
                        IN THE SUPREME COURT OF MISSISSIPPI

                                         No. 2018-M-00633

VICTOR HURNS                                                                               Petitioner

v.

STATE OF MISSISSIPPI                                                                     Respondent


                                               ORDER

        Before the Court is Victor Hurns’s motion titled “Requesting Clarification on Court’s Order

– No – ‘2018-M-00633’ Victor Hurns v. State of Mississippi.”

        Hurns asks the Court to clarify its September 12, 2019, order denying his application for

post-conviction relief. In the order, we directed that “[t]he Clerk of this Court shall not accept for

filing any further applications for post-conviction collateral relief (or pleadings in that nature) from

Hurns that are related to this conviction and sentence unless he pays the applicable docket fee.”

Thus, Hurns must pay the applicable docket fee before filing any applications for post-conviction

collateral relief (or pleadings in that nature) related to the conviction and sentence attacked in that

application. After due consideration, we find the motion should be denied.

        IT IS THEREFORE ORDERED Hurns’s motion requesting clarification is denied.

        SO ORDERED, this the 26th day of February, 2020.


                                                     /s/ James D. Maxwell II
                                                    JAMES D. MAXWELL II, JUSTICE
                                                    FOR THE COURT



ALL JUSTICES AGREE TO DENY.
KING, P.J., OBJECTS TO THE ORDER IN PART WITH SEPARATE WRITTEN STATEMENT
JOINED BY KITCHENS, P.J.
                       IN THE SUPREME COURT OF MISSISSIPPI

                                       No. 2018-M-00633


VICTOR HURNS

v.

STATE OF MISSISSIPPI


     KING, PRESIDING JUSTICE, OBJECTING TO THE ORDER IN PART WITH
SEPARATE WRITTEN STATEMENT:

¶1.    The prior order entered by this Court is clear thus I would deny Hurns’s motion to clarify.

I incorporate by reference my objection and separate statement to this Court’s order, signed

September 11, 2019. Order, Hurns v. State, No. 2018-M-00633 (Miss. Sept. 12, 2019) (King, P.J.,

objecting to the order with separate written statement).

       KITCHENS, P.J., JOINS THIS SEPARATE WRITTEN STATEMENT.




                                                 2